DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicants’ preliminary amendment filed April 21, 2020, amended claims 1-2, 5-8, canceled claims 3-4, and added claims 9-15.  Accordingly, claims 1-2 and 5-15 are under examination.


Drawings
The drawings are objected to because the figures are referred to as “Figure” in the drawings.  MPEP §601.V states that according to 37 C.F.R. 1.84(u)(1) “View numbers must be preceded by the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ATP-binding cassette, sub-family C (CFTC-MRP), member 1 (ABCC3)”.  According to the specifications, ATP-binding cassette, sub-family C (CFTC-MRP), member 1 is abbreviated ABCC1, whereas ATP-binding cassette, sub-family C (CFTC-MRP), member 3 is abbreviated ABCC3.  Thus, it is not clear if expression of ABCC1 or ABCC3 should be quantified and used as an indication of treatment regime.  
Claims 5-6, 8-10 and 12-14 recite ABCC3; however, because the abbreviations in claim 1 provide the antecedent basis for the abbreviations in the claims 5-6, 8-10 and 12-14, it is not clear if those claims require ABCC1 or ABCC3.
Claims 2, 7, 11 and 15 are also rejected as being dependent from claims 1, 8 and 12, and not clarifying the indefiniteness therein.

Claims 1 and 12 recite “glyceraldehyde-4-phosphate dehydrogenase (GAPDH)”.  Claim 8 recites “glyceraldehyde-5-phosphate dehydrogenase (GAPDH)”.  Both of these recitations are confusing because glyceraldehyde is a 3-carbon compound, so it is unclear how a phosphate can be appended to a 4th or 5th carbon as the enzyme name suggests.  Additionally, the specification indicates that GAPDH is the abbreviation used for glyceraldehyde-3-phosphate dehydrogenase (Table 5).  Furthermore, the NCBI reference numbers for the GAPDH transcript listed in the Specification (Table 2) are NM_002046 and NM_001256799, which are references numbers for Homo sapiens glyceraldehyde-3-phosphate dehydrogenase.
Claims 2, 5-7, 9-11 and 13-15 are also rejected as being dependent from claims 1, 8 and 12, and not clarifying the indefiniteness therein.
For the purposes of examination GAPDH will be interpreted as glyceraldehyde-3-phosphate dehydrogenase.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 5-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are drawn to methods for determining a treatment regime comprising administration of a folate and recite abstract ideas.  However, the claims do not include elements, when considered separately and in combination, that are sufficient to amount to significantly more than the judicial exceptions as outlined below. 

Subject Matter Eligibility Test for Products and Processes – Claims 1, 8 and 12
Step 1 - Is the Claim to a Process, Machine, Manufacture or Composition of Matter? YES 
Claims 1, 8 and 12 are directed to methods of determining a treatment regime for a specific patient (claim 1) or a identifying a patient for a specific treatment regime (claims 8 and 12).  Thus, the claims are directed to a statutory category (e.g., a process).

Step 2A, Prong One - Does the Claim Recite an Abstract Idea, Law of Nature, or Natural Phenomenon? YES
 Abstract ideas have been identified by the courts by way of example, including mental processes.  The claims recite two judicial exceptions.  First, “establishing whether an expression level is high or low by comparing the expression level with a cut-off value as expressed as a Ct value” is a mental process.  MPEP 2106.04(a)(2)III states examples of mental processes include observations, evaluations, and comparing known information.  In this case “establishing” is analogous to “evaluating”.  The comparison between a Ct Value compared to a pre-determined cut-off value can be performed in the human mind.  Second “wherein a low [or high] expression level determines that said treatment regimen will comprise . . .” in claim 1 and “wherein a low [or high] expression level identifies said patient for administration . . .” in claims 8 and 12 are also mental processes.  “Determines” and “identifies” are also analogous to “evaluating” and therefore are also mental processes. The step of “comparing” is likewise a mental step of correlating an experimental result to a standard or control.

Step 2A, Prong Two - Does the Claim Recite an Additional Elements that Integrate the Judicial Exception into a Practical Application? NO
   The Supreme Court has long distinguished between principles themselves, which are not patent eligible, and the integration of those principles into practical applications, which are patent eligible. The phrase "integration into a practical application" requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  In this case, the claims refer to administration of folates at some point in the future, but none of them contain an active step of administering any treatment to any patient.  MPEP 2106.04(d)(2) indicates “in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition . . . If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration.”  In this case, the claims are directed for determining a treatment regimen or identifying a patient for a treatment regimen (i.e., an intended use) do not require an actual administration of the treatment regimen. There is no required step of treating all evaluated patients, and the claims do not otherwise recite any limitation to incorporate the judicial exception into any particular practical application 

Step 2B - Does the Claim Recite Additional Elements that Amount to Significantly More than the Judicial Exception? NO 
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to "significantly more" than the judicial exception(s) itself.  The claim as a whole is evaluated as to whether it amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05).  In this case, the additional elements, individually and in combination, do not amount to "significantly more".  Beyond the mental steps, claims 1, 8 and 12 additionally recite a step of quantifying the expression level of 10 genes in a sample from a patient and a cycle threshold value normalized to that of a house-keeping gene.  According to Table 5 in the Specification and the prior art, the claimed genes encode known proteins involved in folate metabolism (Fox and Stover, Chapter 1: Folate-Mediated One-Carbon Metabolism, Vitamins and Hormones (2008), 79: pages 1-44).  Additionally, determining the expression of known genes using real-time quantitative PCR, which compares threshold cycles between the genes of interest and a house keeping gene like GAPDH or beta-actin, is well-known, routine and conventional in the art (see e.g., Arya et al., Basic principles of real-time quantitative PCR, Expert Rev. Mol. Diagn (2005), 5(2): 209-219, especially pages 210-211).   Therefore, the claims as a whole do not amount to something significantly more than the judicial exceptions.     

Subject Matter Eligibility Test for Products and Processes – Dependent Claims
Claim 2 further recites a step of quantifying the expression level by real-time quantitative PCR.  As indicated above for claim 1, real-time quantitative PCR is well-known, routine and conventional in the art.  Therefore claim 2 does not recite an additional element that would amount to something more than the judicial exceptions.
Claims 5, 9 and 13 recite specific Ct cut off values.  These specific cut off values do not integrate the judicial exceptions into a practical application because the comparison to a recited value is still a mental process.  Additionally, the administration based on that recited value is still intended use and not a recited step in the process.
Claims 6, 10 and 14 further limit the genes of claims 1, 8 and 12 and therefore do not add an additional element that would integrate the judicial exception into a practical application or amount to something more than the judicial exceptions.
Claims 7, 11 and 15 further limit the patient’s sample to a tumor sample.  Because the claims are not directed to treating cancer and quantifying gene expression levels from tumor samples is well-known, routine and conventional in the art, the added limitation does not recite an additional element that would amount to something more than the judicial exceptions.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Appling (US 20160193164 A1, with priority to provisional application 61866331, filed August 15, 2013), in view of Ayra (Arya et al., Expert Rev. Mol. Diagn (2005), 5(2): 209-219) and Gustavsson (US 20070249613 A1, published October 25, 2007).

Regarding claims 1-2, 6, 8, 10, 12 and 14, Appling teaches evaluating the expression of MTHFD1L in MTHFD1L knock-out mice (i.e., a patient in need thereof) by reverse transcription PCR (RT-PCR) and western blotting (Figure 2C-D, [0059]).   Appling teaches comparing the transcript level of MTHFD1L to that of GAPDH (Figure 2C, [0007]).  Appling teaches the expression of MTHFD1L in the knock-out mice is very low compared to the expression of GAPDH (Figure 2C).  Appling teaches treating the MTHFD1L knock-out mice with sodium formate improves their development (Figure 5; [0010]).  
Appling also teaches the one-carbon (1C) folate cycle in eukaryotic cells (Figure 1).  Appling teaches the folate cycle catalyzes the mostly unidirectional flow of 1C units from serine to formate and onto purines and thymidylate for nucleic acid synthesis and methionine, which is needed for DNA-methylation ([0051]).  Appling teaches MTHFD1L catalyzes the production of formate from 10-formyl-THF in the last step of the flow of 1C units from the mitochondria to the cytoplasm ([0051]).  Appling also teaches disruption of MTHFD1L impairs the release of formate from the mitochondria into the cytoplasm for folate metabolism ([0079]).  Appling also teaches the formate released from the mitochondria is used by MTHFD1 to catalyze the formation of 1) 10-CHO-tetrahydrofolate (THF), which is required for purine biosynthesis, 2) 5-10-methylene-THF, which is required for thymidylate biosynthesis and 3) 5-methyl-THF, which is required for the methyl group biogenesis and DNA/protein methylation (Figure 1; [0051]).  Appling also teaches SHMT1 converts THF to 5-methyl-CH2.  Appling also teaches reduction of SHMT1 levels can also cause neural tube defects without supplemental folate ([0082]).
Appling teaches compositions of formates and folates along with methods of reducing neural defects by administering formates and folates (claims 1-21).  Appling teaches “folic acid is enzymatically converted to a biologically active folate in vivo. Therefore, formulations containing, for example, both a reduced folate and folic acid, may have the benefit of providing both a readily available biologically active folate as well as a longer term source of a biologically active folate (e.g., folic acid).” ([0025]).  Appling teaches the biologically active folates can be in their reduced folates or their natural isomers ([0026]).  Appling teaches suitable natural isomers of reduced folates include 5-methyl (6S)-tetrahydrofolic acid (i.e., [6S]-5-CH3-tetrahydrofolate); 5-formyl-(6S)-tetrahydrofolic acid (i.e., [6S]-5-CHO-tetrahydrofolate); 5,10-methylene (6R)-tetrahydrofolic acid (i.e., [6R]-methylenetetrahydrofolate) ([0029]).  

Although Appling teaches comparing mRNA expression levels of MTHFD1L to GAPDH using RT-PCR, Appling does not teach comparing expression using real time PCR cycle threshold values.  Appling also does not teach determining treatment regime of a specific reduced folate based on the relative expression value of folate metabolic enzymes.  Appling also does not teach identifying a patient for a treatment regime of a specific reduced folate.

Arya teaches the basic principles of real-time quantitative PCR (title).  Arya teaches real-time quantitative PCR is widely used for mRNA expression studies (page209, ¶2).  Arya teaches the cycle threshold “is defined as the fractional PCR cycle number at which the reporter fluorescence is greater than the minimal detection level (i.e., the threshold). The Ct is a basic principle of real-time PCR and is an essential component in producing accurate and reproducible data.  The presence of more template at the start of the reaction leads to a fewer number of cycles reaching the point at which the fluorescent signal is recorded as statistically significant above background” (Page 210, ¶4).  Arya also teaches that in order to correct for sample-to-sample variation, a housekeeping RNA such as GAPDH is simultaneously amplified with the target, which serves as an internal reference against which other RNA values can be normalized (page 211, ¶5).

Gustavsson teaches the folate metabolic pathway (Figure 1).  Gustavsson teaches 5,10-methylene-tetrahydrofolate is an intracellular metabolite of folic acid, for use by thymidylate synthase in thymidylate synthesi, CHFHa-reductase, serine hydroxymethylase and Cl-tet rahydrofolate synthase and CHFH dehydrogenase, which is essential for purine synthesis, amino acid synthesis, and lipid metabolism ([0036]).  Gustavsson teaches “Thus, methylene-THF is located at a metabolic branch point as a substrate for at least 4 different enzymes.” ([0036]).  Gustavsson teaches that although folic acid is the most oxidized and stable form of folate, it must be deconjugated, reduced, and methylated to be metabolically active in the cell ([0011]).  Gustavsson teaches the methylation step of folic acid requires adequate levels of the SHMT enzyme, and that supplementation with the reduced folates methylene-THF and methyl-THF has the advantage of bypassing this methylation step ([0043]).  Gustavsson teaches “when choosing between methylene-THF and methyl-THF it might be important to take the patients genotype and folate status into consideration.” ([0047]).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used real time quantitative PCR as taught in Arya to determine the expression of MTHFD1L and other folate metabolic enzymes as taught in Appling to determine a treatment regime consisting of the reduced folates taught in Appling and Gustavsson because it would have amounted to a combination of known elements by known means to yield predictable results.  First, Arya teaches that real-time quantitative PCR is a well-known technique for accurately determining mRNA expression.  Thus, one skilled in the art would have a reasonable expectation that it could be used to determine expression of folate metabolic enzymes and a motivation to use it.  
Second, Appling and Gustavsson indicate that folate metabolic pathways were already well known in the art and essential for the production of DNA and methyl groups needed for protein and DNA methylation.  Based on the folate metabolic pathway of Figure 1 and teachings of Appling and Gustavsson, it would have been clear to one skilled in the art that 5,10-methylenetetrahydrofolate is the required upstream metabolite needed for thymidylate (dTMP) synthesis, which is needed for DNA synthesis.  It would have also been clear that reduced expression of any known enzymes in the folate metabolic cycle, including MTHFD1L and SHMT1 as taught by Appling would reduce flux through the pathway and lower the capacity of the cell to synthesize 5,10-methylenetetrahydrofolate, which Gustavsson teaches is the metabolic branch point.  Conversely, if expression of folate metabolic enzymes were all high, one would have expected that flux through the cycle would also be high and consequently, supplementation with the known folate intermediates recited in Appling and Gustavsson would have been sufficient to produce the 5,10-methylenetetrahydrofolate needed for thymidylate synthesis.  One of would have been motivated to measure the expression of folate metabolism genes, especially SHMT1 and MTHFD1, to determine what specific reduced folate to administer because Gustavsson teaches determining the genotype of a patient, which one skilled in the art would recognize affects gene expression, before choosing the specific reduced folate to administer.


Claims 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Appling (US 20160193164 A1, with priority to provisional application 61866331, filed August 15, 2013), Ayra (Arya et al., Expert Rev. Mol. Diagn (2005), 5(2): 209-219) and Gustavsson (US 20070249613 A1, published October 25, 2007), as applied to claims 1-2, 6, 8, 10, 12 and 14 above, and further in view of Sadahiro (Sadahiro et al., Cancer Chemother Pharmacol (2010), 65: 735–742).

Regarding claims 7, 11 and 15, the teachings of Appling, Ayra and Gustavsson are recited above and applied as for claims 1-2, 6, 8, 10, 12 and 14.  Appling additionally teaches that the anti-cancer medication methotrexate can interfere with folate metabolism ([0021]).  Gustavsson additionally teaches folate supplements are often given with anti-folate chemotherapeutics to reduce their toxicity ([0009]).
Appling, Ayra and Gustavsson do not teach quantifying gene expression from a tumor sample.
Sadahiro teaches determining the expression level of 28 genes involved in folate metabolism from colorectal cancer tissue (i.e. from tumor of a patient) by real time PCR, including MTHFD1, SHMT1, ABCC3, ATIC, GGH, FPGS and SLC19A1 (page 739, ¶3; Figure 2).  Sadahiro teaches inter-individual variations in the regulation of folate metabolism likely exist, which may be responsible for reduced folate levels after leucovorin (i.e., 5-CHO-tetrahydrofolate) administration.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have measured the expression of folate metabolism genes specifically in tumor cells as taught by Sadahiro because it would have amounted to a simple substitution of one sample type for another by known means to yield predictable results.  One would have been motivated to do so because Sadahiro teaches that cancer cells have different folate metabolic activity than non-cancerous cells.  


Conclusion	
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Primary Examiner
Quality Assurance Specialist, TC 1600  

/GARY JONES/Director, Technology Center 1600